Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s remarks filed 09/29/2022 and 9/30/2022, after the Non Final Office Action on 06/29/22. Claims 1, 5, 6-8, 10, 11-13 have been amended; and new claims 15-17 have been added. 
Claims 1-17 are pending.
This Action is made Final.
Claim Objections
Claims 1, 15 are objected to because of the following reasons:
In Claim 1 – the limitation “the first polarizing layer (“between the liquid crystal panel for display and the liquid crystal panel for dimming, a first polarizing layer…”, see claim 1) is considered as (second) absorptive polarizing plate 35 [0059]; while the (first) polarizing layer 34, including an absorption type polarizing plate 34b and a reflective polarizing layer 34a [0052-0054], is not disclosed in the specification as “between the liquid crystal panel for display and the liquid crystal panel for dimming”;
In Claim 15 – the limitation “the first polarizing layer includes an absorption type polarizing plate and a reflective polarizing layer” is not disclosed in the specification; 
Accordingly, the claimed limitation “first polarizing layer” in both claims 1, 15 is conflicting to the disclosure. Appropriate correction is required.
The examiner considers the claims 1, 15 as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koji JP 2010-134269 in view of Hakoi et al. PCT/2018/021104 (US 2020/0174316), Choi et al. US 2011/0227111, Nakai et al. US 2009/0147186.
Claim 1: Koji discloses a display device comprising: 
(Fig. 1) an illumination device 1 (LCD display) that emits light [0034]; and 
a liquid crystal panel 10 for display that displays an image by controlling transmission of the light emitted from the illumination device 30 (backlight), 
(Fig. 1) the illumination device 30 includes a light source 31 (LED) [0037], and 
(Figs. 1, 3, 4) a liquid crystal panel 20 for dimming (optical shutter, with LC material) [0040] which is disposed closer to the liquid crystal panel 10 for display than the light source 30/31, and the liquid crystal panel 20 for dimming includes a first signal line 27/28/29 (control/video/driver/voltage signals) [0041], and 
(Figs. 1, 4) a reflection layer 23/34 (reflective polarizing sheet DBEF/lower reflection layer) [0035] [0037] that is disposed closer to the light source 30/31 than the signal line (27/28/29) in at least a part of a region overlapping the first signal line (27/28/29) in plan view,
except
the reflection layer is disposed closer to the light source than the signal line in at least a part of a region overlapping the first signal line in plan view
the reflection layer has a higher average luminous reflectance in a visible wavelength region of 400 nm or more and 700 nm or less than the signal line.
the polarizing layer is an absorption type polarizing layer
between the liquid crystal panel for display and the liquid crystal panel for dimming, a first polarizing layer, which is an absorption type polarizing layer, is arranged, but a reflective polarizing layer is not arranged, the liquid crystal panel for dimming has an active matrix substrate, the active matrix substrate includes a plurality of source lines, a plurality of gate lines intersecting the plurality of source lines, and a plurality of first pixels each of which is defined by one of the plurality of source lines and corresponding one of the plurality of gate lines, and each of the plurality of first pixels has at least one switching element.  
Hakoi et al. teach
(Fig. 1) the reflection layer 46 (reflective layer) is disposed closer to the light source 200 (backlight) [0037] than the signal line S (source line) [0033] in at least a part of a region overlapping the signal line S/G in plan view (the reflective layer 46 is preferably formed in a region overlapping the gate electrode G and the source line S) [0038]
Choi et al. teach
(Fig. 3) [0040] the reflection layer has a higher average luminous reflectance in a visible wavelength region of 400 nm or more and 700 nm or less than the signal line (Koji’s signal line 27/28/29) -  Choi et al. in [0048] teach “the first reflection layer 105 includes silver Ag, the reflectance of the first reflection layer 105 is almost about 80% or higher in the wavelength range of about 380 nm to about 520 nm.” 
And Nakai et al. teach
(Fig. 1, 9, 39) between the liquid crystal panel for display (upper First Panel) and the liquid crystal panel for dimming (lower Second Panel), a first polarizing layer polarizer B, is arranged, but a reflective polarizing layer is not arranged - Note: Regarding the claimed limitation “absorption type polarizing layer”: Nakai et al. in [0027] teach two or more polarized light absorbing layers disposed between the panels; and Yasui et al. US 2019/0137817 (see claim 10) further teach in (Fig. 2) the polarizing layer (31/32/33/34) is an absorption type polarizing layer [0068];
(Fig. 3) (the pixels of stacked panels, First/Second Panels  have a symmetric layout, e.g. TFTs, source bus lines, gate bus lines) [0039] the liquid crystal panel for dimming (lower Second Panel) has an active matrix substrate, the active matrix substrate includes a plurality of source lines 204 (data lines), a plurality of gate lines 201 (gate lines) intersecting the plurality of source lines 204, and a plurality of first pixels 208 (pixel electrodes) each of which is defined by one of the plurality of source lines 204 and corresponding one of the plurality of gate lines 201, and each of the plurality of first pixels has at least one switching element 203 TFTs (thin film transistors) [0197]
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Hakoi’s structure in order to provide improved utilization efficiency of backlight light, as taught by Hakoi [0037]; with Choi’s structure in order to provide improved light emitting efficiency, as taught by Choi [0004]; and with Nakai’s structure in order to provide improved display quality, as taught by Nakai [Abstract].

    PNG
    media_image1.png
    493
    824
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    793
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 3, 4, 15: 
Hakoi et al. teach
Claim 3: (Fig. 1) the reflection layer 46 includes a dielectric multilayer film (a dielectric multilayer film) in which a low-refractive-index dielectric film MgF2 that has a relatively low refractive index and a high-refractive-index dielectric film Ta2O3 that has a relatively high refractive index are alternately laminated [0039].
Claim 4: (Fig. 1) the liquid crystal panel for dimming 100 further includes a liquid crystal layer 30 (LC layer 30 is sandwiched between the TFT substrate 40 and the counter substrate 20) [0026], and the reflection layer 46 is disposed closer to the light source 200 (backlight 200 is disposed under the lower polarizing plate 50) [0034] than the liquid crystal layer 30.
Claim 15: (Fig. 4) wherein the first polarizing layer (50/70) includes an absorption type polarizing plate 50 and a reflective polarizing layer 70 [0051], and in the first polarizing layer (50/70), the reflective polarizing layer 70 is arranged closer to the light source 61/62 than the absorption type polarizing layer 50. 
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Hakoi’s structure in order to provide improved utilization efficiency of backlight light, as taught by Hakoi [0037].

Claim 14: Koji discloses a display device comprising: 
(Fig. 1) an illumination device 1 (LCD display) that emits light [0034]; 
(Fig. 1) the light source 30 includes a light emitting element 31, and a reflective surface 34 (reflective sheet) [0037] that reflects light emitted from the light emitting element 31 toward the liquid crystal panel 10 for display.

Claim 17: Koji discloses
(Fig. 1) the reflection layer 23/34 (upper/lower flat reflection layers covering two LC panels 20/10), at least partially, overlaps a signal line of the liquid crystal panel for dimming 20 (optical shutter, LC panel for dimming) [0041] and a signal line of the liquid crystal panel for display 10 (LC panel for display) [0039].

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koji JP 2010-134269 in view of Hakoi et al. PCT/2018/021104 (US 2020/0174316), Choi et al. US 2011/0227111, Nakai et al. US 2009/0147186 as applied to claims 1, 6 above, and further in view of Okuyama et al. US 2019/0294012.
Claims 2, 12:
Okuyama et al. teach
Claim 2: (Fig. 11) the reflection layer 41 includes a layer made of at least one metal of Al, Ag, and Pt (reflective layer 41 is formed of a metal material having a relatively high reflectance such as aluminum, titanium or silver) [0051].
Claims 12: (Fig. 11) the liquid crystal panel for display PNL [0047] includes a second signal line 42 (conductive layer), and a second reflection layer 41 (reflective layer 41 is formed of a metal material having a relatively high reflectance such as aluminum, titanium or silver) [0051] that is disposed closer to the light source than the other signal line 42 in at least a part of a region overlapping the other signal line in plan view, and has a higher average luminous reflectance in the visible wavelength region than the other signal line 42 (formed of molybdenum) [0051].
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Okuyama’s structure in order to provide prevention of light from the light-emitting element from being emitted to unwanted areas, as taught by Okuyama [0004];

Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koji JP 2010-134269 in view of Hakoi et al. PCT/2018/021104 (US 2020/0174316), Choi et al. US 2011/0227111, Nakai et al. US 2009/0147186 as applied to claims 1, 6 above, and further in view of Yoon et al. US 2017/0276999.
Claim 5, 11: 
Hakoi et al. teach
(Fig. 1) the reflection layer 46 (reflective layer) is disposed in at least a part of a region overlapping the first signal line S/G in plan view (the reflective layer 46 is preferably formed in a region overlapping the gate electrode G and the source line S) [0038]
And Yoon et al. teach
a surface layer of the signal line (gate electrode) on a side of the light source is made of any of at least one metal selected from the group consisting of Ti, Cu, Mo, W, and Ta, an oxide including at least one metal of Ti, Cu, Mo, W, and Ta, and a nitride including at least one metal of Ti, Cu, Mo, W, and Ta (gate electrode 124 may include chromium Cr, molybdenum Mo, or titanium Ti) [0057].
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Hakoi’s structure in order to provide improved utilization efficiency of backlight light, as taught by Hakoi [0037]; and with Yoon’s structure in order to provide reduced thickness and a simplified manufacturing process, as taught by Yoon [0007].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koji JP 2010-134269 in view of Sakai US 2016/0131955.
Claim 6: Koji discloses a display device comprising: 
(Fig. 1) an illumination device 1 (LCD display) that emits light [0034]; and 
a liquid crystal panel 10 for display that displays an image by controlling transmission of the light emitted from the illumination device 30 (backlight), 
(Fig. 1) the illumination device 30 includes a light source 31 (LED) [0037], and 
(Figs. 1, 3, 4) a liquid crystal panel 20 for dimming (optical shutter, with LC material) [0040] which is disposed closer to the liquid crystal panel 10 for display than the light source 30/31, and the liquid crystal panel 20 for dimming includes a first signal line 27/28/29 (control/video/driver/voltage signals) [0041], and 
(Fig. 1) a reflection layer 23 (lower reflective polarizing sheet, DBEF) [0035] that is disposed closer to the light source 30/31 than the signal line (27/28/29) in at least a part of a region overlapping the first signal line (27/28/29) in plan view,
the reflection layer 23 is disposed closer to the light source 30/31 than the liquid crystal layer 21
except
the first signal line is configured such that an average luminous reflectance of a surface of the signal line on a side of the light source in a visible wavelength region of 400 nm or more and 700 nm or less is 70% or more.
between the liquid crystal panel for display and the liquid crystal panel for dimming, a first polarizing layer, which is an absorption type polarizing layer, is arranged, but a reflective polarizing layer is not arranged, the liquid crystal panel for dimming has an active matrix substrate, the active matrix substrate includes a plurality of source lines, a plurality of gate lines intersecting the plurality of source lines, and a plurality of first pixels each of which is defined by one of the plurality of source lines and corresponding one of the plurality of gate lines, and each of the plurality of first pixels has at least one switching element.  
Sakai teaches
the signal line is configured such that an average luminous reflectance of a surface of the signal line on a side of the light source in a visible wavelength region of 400 nm or more and 700 nm or less is 70% or more (the scanning line or the image signal line has a reflectance of 70% or more) [0013] – [Regarding the limitation “400 nm or more and 700 nm or less”: it is inherent, for visible range of a display device].
And Nakai et al. teach
(Fig. 1, 9, 39) between the liquid crystal panel for display (upper First Panel) and the liquid crystal panel for dimming (lower Second Panel), a first polarizing layer polarizer B, is arranged, but a reflective polarizing layer is not arranged - Note: Regarding the claimed limitation “absorption type polarizing layer”: Nakai et al. in [0027] teach two or more polarized light absorbing layers disposed between the panels; and Yasui et al. US 2019/0137817 further teach in (Fig. 2) the polarizing layer (31/32/33/34) is an absorption type polarizing layer [0068]
(Fig. 3) (the pixels of stacked panels, First/Second Panels  have a symmetric layout, e.g. TFTs, source bus lines, gate bus lines) [0039] the liquid crystal panel for dimming (lower Second Panel) has an active matrix substrate, the active matrix substrate includes a plurality of source lines 204 (data lines), a plurality of gate lines 201 (gate lines) intersecting the plurality of source lines 204, and a plurality of first pixels 208 (pixel electrodes) each of which is defined by one of the plurality of source lines 204 and corresponding one of the plurality of gate lines 201, and each of the plurality of first pixels has at least one switching element 203 TFTs (thin film transistors) [0197]
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Sakai’s structure in order to provide increasing efficiency of a backlight, as taught by Sakai [Abstract]; and with Nakai’s structure in order to provide improved display quality, as taught by Nakai [Abstract].

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koji JP 2010-134269, Sakai US 2016/0131955 as applied to claim 6 above, and further in view of Hakoi et al. PCT/2018/021104 (US 2020/0174316).
Claim 7: 
Hakoi et al. teach 
at least a surface layer of the first signal line on the side of the light source is made of at least one metal of Al, Ag, and Pt (an Al film and a metal film for gate line were formed on a glass substrate by a sputtering method) [0100]
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Hakoi’s structure in order to provide improved utilization efficiency of backlight light, as taught by Hakoi [0037].

Claim 8: Koji discloses a display device comprising: 
(Fig. 1) a liquid crystal panel 10 for display that displays an image by controlling transmission of the light emitted from the illumination device 30 (backlight), a liquid crystal panel 20 for dimming (optical shutter, with LC material) [0040] which is disposed closer to the liquid crystal panel 10 for display than the light source 30/31, and the liquid crystal panel 20 for dimming includes a signal line 27/28/29 (control/video/driver/voltage signals) [0041], 
Hakoi et al. teach
(Fig. 1) a second polarizing layer 50 that is disposed closer to the light source 200 than the liquid crystal panel 100 for dimming; and 
The first polarizing layer 10 that is disposed closer to the liquid crystal panel for display (Koji’s liquid crystal panel 10 for display) than the liquid crystal panel 100 for dimming,
(Fig. 1) [0052] wherein an average transmittance k1 of the first polarizing layer 50 (second absorptive polarizing plate) [0042] in a visible wavelength region of polarized light that vibrates in a first direction parallel to a transmission axis of the first polarizing layer is higher (greater) than an average transmittance k1 of the second polarizing layer 10 (first absorptive polarizing plate 10) in a visible wavelength region of polarized light that vibrates in a second direction parallel to a transmission axis of the second polarizing layer [0042] – Note: Koi et al. teach in [0044] the first absorptive polarizing plate 10 and the second absorptive polarizing plate 50 are disposed in crossed Nicols so that the absorption axes thereof meet each other at right angles.
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Hakoi’s structure in order to provide improved utilization efficiency of backlight light, as taught by Hakoi [0037].

Claim 9: 
Hakoi et al. teach
(Fig. 1) the first direction and the second direction are orthogonal to each other - Koi et al. teach in [0044] the first absorptive polarizing plate 10 and the second absorptive polarizing plate 50 are disposed in crossed Nicols so that the absorption axes thereof meet each other at right angles.
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Hakoi’s structure in order to provide improved utilization efficiency of backlight light, as taught by Hakoi [0037].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koji JP 2010-134269 in view of Hakoi et al. PCT/2018/021104 (US 2020/0174316), Choi et al. US 2011/0227111, Nakai et al. US 2009/0147186 as applied to claim 8 above, and further in view of Yasui et al. US 2019/0137817.
Claim 10: Koji discloses a display device comprising: 
Yasui et al. teach
(Fig. 2) a third polarizing layer 31 that is disposed on a side of the liquid crystal panel 10 for display opposite to the light source 300 [0038], 
wherein the average transmittance Tm4 of the second polarizing layer 34 (fourth polarizing plate, closer to the light source layer 300) [0059] in the visible wavelength region of polarized light that vibrates in the first direction is higher than an average transmittance Tm1 of the third polarizing layer 31 (first polarizing plate) in a visible wavelength region of polarized light that vibrates in a third direction parallel to a transmission axis of the third polarizing layer 31 (Tm1<Tm4) [0066].
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Yasui’s structure in order to provide improved luminance, as taught by Yasui [0006];

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koji JP 2010-134269 in view of Hakoi et al. PCT/2018/021104 (US 2020/0174316), Choi et al. US 2011/0227111, Nakai et al. US 2009/0147186 as applied to claim 1 above, and further in view of Okuyama et al. US 2019/0294012 and Li et al. CN 204810782.
Claims 12, 13:
Hakoi et al. teach
(Fig. 1) the liquid crystal panel for display includes a second signal line S (data line), and 
a second reflection layer 46 [0037] that is disposed closer to the light source 62 than the second signal line S in at least a part of a region overlapping the second signal line S (data line) in plan view (claim 12), 
except
second reflection layer has a higher average luminous reflectance in the visible wavelength region than the second signal line
a second signal line is configured such that an average luminous reflectance of a surface of the second signal line on a side of the light source in the visible wavelength region is 85% or more.
However Okuyama et al. teach
(Fig. 11) second reflection layer 41 has a higher average luminous reflectance in the visible wavelength region (having a relatively high reflectance, such as titanium or silver) [0051] than the second signal line
Li et al. teach
(Fig. 1) a second signal line 101 (heat conductive ink layer) is configured such that an average luminous reflectance of a surface of the second signal line 101 on a side of the light source in the visible wavelength region is 85% or more (reflectance greater than 85%).
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Okuyama’s structure in order to provide prevention of light from the light-emitting element from being emitted to unwanted areas, as taught by Okuyama [0004]; and with Li’s structure in order to provide excellent radiating effect, as taught by Li [Contents].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koji JP 2010-134269 in view of Hakoi et al. PCT/2018/021104 (US 2020/0174316), Choi et al. US 2011/0227111, Nakai et al. US 2009/0147186 as applied to claim 1 above, and further in view of Oh et al. US 2010/0328591.
Claim 16:
Nakai et al. teach
wherein the liquid crystal panel for display (Upper First Panel) has an active matrix substrate 230 [0193], 
the active matrix substrate 230 includes a plurality of source lines 204 (data lines), a plurality of gate lines 201 (gate lines) intersecting the plurality of source lines 204, and a plurality of first pixels 208 (pixel electrodes) each of which is defined by one of a plurality of source lines 204 and one of a plurality of gate lines 201, each of the plurality of first pixels 208 (pixel electrodes) has at least one switching element 203 TFTs (thin film transistors) [0197],
except
 an area of each of the plurality of second pixels is larger than an area of each of the plurality of first pixels.  
However Oh et al. teach
 (Fig. 7) an area of each of the plurality of second pixels is larger than an area of each of the plurality of first pixels (a size of the second sub-pixel electrode 793b is larger than that of the first sub-pixel electrode 793a) [0177].  
It would have been obvious to one of ordinary skill in the art to modify Koji’s invention with Oh’s structure in order to provide improved viewing angle, as taught by Oh [0009]

Response to Arguments
Applicant’s arguments submitted 09/30/22 have been fully considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871